EXHIBIT 10.1

This SECOND REGISTRATION RIGHTS AGREEMENT (as it may be amended from time to
time in accordance with the terms hereof, the “Agreement”), dated as of June 25,
2018, is made by and among EyePoint Pharmaceuticals, Inc., a Delaware
corporation (the “Company”) and EW Healthcare Partners L.P., EW Healthcare
Partners-A L.P. and each other Person identified on the signature pages hereto
as an “Investor” (together with their Permitted Transferees that become party
hereto, the “Investors”).

RECITALS

WHEREAS, pursuant to the Second Securities Purchase Agreement dated as of
March 28, 2018, by and among the Company and the Investors (the “Second
Securities Purchase Agreement”), the Company will issue and sell to the
Investors, subject to the terms and conditions set forth therein, units
consisting of (a) an aggregate of 20,184,224 shares of Common Stock and
(b) warrants to purchase an aggregate of 20,184,224 shares of Common Stock (the
“Warrants”).

WHEREAS, the execution and delivery of this Agreement by the Company is a
condition precedent to closing of transactions contemplated by the Second
Securities Purchase Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

ARTICLE 1

EFFECTIVENESS

Section 1.1 Effectiveness. This Agreement shall become effective upon the
closing of the transactions contemplated by the Second Securities Purchase
Agreement (the “Closing”).

ARTICLE 2

DEFINITIONS

Section 2.1 Definitions. Capitalized terms used and not otherwise defined herein
shall have the meanings set forth in the Second Securities Purchase Agreement.
As used in this Agreement, the following terms shall have the following
meanings:

“Adverse Disclosure” means public disclosure of material non-public information
that, in the good faith judgment of the board of directors of the Company:
(i) would be required to be made in any Registration Statement filed with the
SEC by the Company so that such Registration Statement, from and after its
effective date, does not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading; (ii) would not be required to be made at such
time but for the filing, effectiveness or continued use of such Registration
Statement; and (iii) the Company has a bona fide business purpose for not
disclosing publicly.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any specified Person, (a) any Person that
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person or (b) in
the event that the specified Person is a natural Person, a Member of the
Immediate Family of such Person; provided that the Company and each of its
subsidiaries shall be deemed not to be Affiliates of any Investor. As used in
this definition, the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise.

“Agreement” shall have the meaning set forth in the preamble.

“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.

“Closing” has the meaning set forth in the recitals.

“Common Stock” means the common stock of the Company, par value $0.001 per
share.

“Company” has the meaning set forth in the preamble.

“Credit Agreement” means that certain Credit Agreement, dated as of March 28,
2018, among the Company, SWK Funding LLC, as agent, sole lead arranger and sole
bookrunner, and the financial institutions party thereto from time to time as
lenders.

“Debt Financing” means the transactions contemplated by the Credit Agreement.

“Demand Registration” shall have the meaning set forth in Section 3.1.1(a).

“Demand Registration Request” shall have the meaning set forth in
Section 3.1.1(a).

“Demand Registration Statement” shall have the meaning set forth in
Section 3.1.1(c).

“Demand Suspension” shall have the meaning set forth in Section 3.1.5.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

“FINRA” means the Financial Industry Regulatory Authority.

“First Securities Purchase Agreement” means that certain securities purchase
agreement by and among the Company and the investors signatory thereto dated as
of March 28, 2018.

“Investors” has the meaning set forth in the preamble and shall include any
Additional Purchasers as such term is defined in the Second Securities Purchase
Agreement, provided that any Additional Purchaser shall execute counterpart
signature pages to this Agreement and any such Additional Purchaser, will, upon
delivery to the Company of such signature pages, become parties to, and bound
by, this Agreements to the same extent as if they had been Purchasers on the
date of the Second Securities Purchase Agreement.

 

2



--------------------------------------------------------------------------------

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of the
Registrable Securities.

“Loss” shall have the meaning set forth in Section 3.9.1.

“Member of the Immediate Family” means, with respect to any Person who is an
individual, (a) each parent, spouse (but not including a former spouse or a
spouse from whom such Person is legally separated) or child (including those
adopted) of such individual and (b) each trustee, solely in his or her capacity
as trustee, for a trust naming only one or more of the Persons listed in
sub-clause (a) as beneficiaries.

“Permitted Transferee” means any Affiliate of any Investor.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Piggyback Notice” shall have the meaning set forth in Section 3.3.1.

“Piggyback Registration” shall have the meaning set forth in Section 3.3.1.

“Prospectus” means (i) the prospectus included in any Registration Statement,
all amendments and supplements to such prospectus, including post-effective
amendments and supplements, and all other material incorporated by reference in
such prospectus, and (ii) any Issuer Free Writing Prospectus.

“Public Offering” means the offer and sale of the Company’s equity securities
for cash pursuant to an effective Registration Statement under the Securities
Act (other than a Registration Statement on Form S-4 or Form S-8 or any
successor form).

“Registrable Securities” means (i) all shares of Common Stock held by the
Investors, (ii) all shares of Common Stock issuable upon exercise, conversion or
exchange of any option, warrant (including the Warrants) or convertible security
not then subject to vesting or forfeiture to the Company and (iii) all shares of
Common Stock directly or indirectly issued or then issuable with respect to the
securities referred to in clauses (i) or (ii) above by way of a stock dividend
or stock split, or in connection with a combination of shares, recapitalization,
merger, consolidation or other reorganization. As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when (w) a
Registration Statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
disposed of in accordance with such Registration Statement, (x) such securities
shall have been Transferred pursuant to Rule 144, (y) such holder is able to
immediately sell such securities under Rule 144 without any restrictions on
transfer (including without application of paragraphs (c), (d), (e), (f) and
(h) of Rule 144), as reasonably determined by the Investor, or (z) such
securities shall have ceased to be outstanding.

 

3



--------------------------------------------------------------------------------

“Registration” means registration under the Securities Act of the offer and sale
to the public of any Registrable Securities under a Registration Statement. The
terms “register”, “registered” and “registering” shall have correlative
meanings.

“Registration Expenses” shall have the meaning set forth in Section 3.8.

“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the Securities Act, including the
related Prospectus, amendments and supplements to such registration statement,
including pre- and post-effective amendments, and all exhibits and all material
incorporated by reference in such registration statement other than a
registration statement (and related Prospectus) filed on Form S-4 or Form S-8 or
any successor form thereto.

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, equity financing partners or financial advisors or other Person
associated with, or acting on behalf of, such Person.

“Rule 144” means Rule 144 under the Securities Act (or any successor rule).

“SEC” means the Securities and Exchange Commission or any successor agency
having jurisdiction under the Securities Act.

“Second Securities Purchase Agreement” has the meaning set forth in the
recitals.

“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.

“Selling Stockholder Information” shall have the meaning set forth in
Section 3.9.1.

“Shelf Period” shall have the meaning set forth in Section 3.2.2.

“Shelf Registration” shall have the meaning set forth in Section 3.2.1(a).

“Shelf Registration Statement” shall have the meaning set forth in
Section 3.2.1(a).

“Shelf Suspension” shall have the meaning set forth in Section 3.2.3.

“Shelf Takedown Request” shall have the meaning set forth in Section 3.2.4(a).

“SWK Warrants” means the warrants to purchase shares of Common Stock issued in
connection with the Debt Financing.

“Transfer” means, with respect to any Registrable Security, any interest
therein, or any other securities or equity interests relating thereto, a direct
or indirect transfer, sale, exchange, assignment, pledge, hypothecation or other
encumbrance or other disposition thereof, including the grant of an option or
other right, whether directly or indirectly, whether voluntarily, involuntarily,
by operation of law, pursuant to judicial process or otherwise. “Transferred”
shall have a correlative meaning.

 

4



--------------------------------------------------------------------------------

“Underwritten Public Offering” means an underwritten Public Offering, including
any bought deal or block sale to a financial institution conducted as an
underwritten Public Offering.

“Underwritten Shelf Takedown” means an Underwritten Public Offering pursuant to
an effective Shelf Registration Statement.

“Warrants” has the meaning set forth in the recitals.

“WKSI” means any Securities Act registrant that is a well-known seasoned issuer
as defined in Rule 405 under the Securities Act at the most recent eligibility
determination date specified in paragraph (2) of that definition.

Section 2.2 Other Interpretive Provisions. (a) The meanings of defined terms are
equally applicable to the singular and plural forms of the defined terms.

(b) The words “hereof”, “herein”, “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
any subsection and section references are to this Agreement unless otherwise
specified.

(c) The term “including” is not limiting and means “including without
limitation.”

(d) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(e) Whenever the context requires, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms.

ARTICLE 3

REGISTRATION RIGHTS

The Company will perform and comply, and cause each of its subsidiaries to
perform and comply, with such of the following provisions as are applicable to
it. Each Investor will perform and comply with such of the following provisions
as are applicable to such Investor.

Section 3.1 Demand Registration.

Section 3.1.1 Request for Demand Registration.

(a) At any time, but subject to the net proceeds limitations in
Section 3.1.1(b), the Investors holding a majority of the then outstanding
Registrable Securities shall have the right to make a written request from time
to time (a “Demand Registration Request”) to the Company for Registration of all
or part of the Registrable Securities held by such Investors and any other
Investor. Any such Registration pursuant to a Demand Registration Request shall
hereinafter be referred to as a “Demand Registration.”

 

5



--------------------------------------------------------------------------------

(b) Each Demand Registration Request shall specify (x) the kind and aggregate
amount of Registrable Securities to be registered, provided that the anticipated
net proceeds from the Registrable Securities to be registered by all Investors
must be at least $5,000,000, and (y) the intended method or methods of
disposition thereof.

(c) Upon receipt of a Demand Registration Request, the Company shall as promptly
as practicable file a Registration Statement (a “Demand Registration Statement”)
relating to such Demand Registration, and use its commercially reasonable
efforts to cause such Demand Registration Statement to be promptly declared
effective under the Securities Act.

Section 3.1.2 Limitation on Demand Registrations. The Company shall not be
obligated to take any action to effect any Demand Registration if a Demand
Registration was declared effective, the Investors withdraw their request
pursuant to Section 3.1.3 or an Underwritten Shelf Takedown requested by the
Investors was consummated within the preceding ninety (90) days.

Section 3.1.3 Demand Withdrawal. The Investors may withdraw all or any portion
of their Registrable Securities included in a Demand Registration from such
Demand Registration at any time prior to the effectiveness of the applicable
Demand Registration Statement. Upon receipt of a notice to such effect from the
Investor or Investors holding an aggregate of at least a majority of the then
outstanding Registrable Securities with respect to all of their Registrable
Securities included in such Demand Registration, the Company shall cease all
efforts to secure effectiveness of the applicable Demand Registration Statement.

Section 3.1.4 Effective Registration. The Company shall use commercially
reasonable efforts to cause the Demand Registration Statement to become
effective and remain effective for not less than one hundred eighty (180) days
(or such shorter period as will terminate when all Registrable Securities
covered by such Demand Registration Statement have been sold or withdrawn), or,
if such Demand Registration Statement relates to an Underwritten Public
Offering, such longer period as in the opinion of counsel for the underwriter or
underwriters a Prospectus is required by law to be delivered in connection with
sales of Registrable Securities by an underwriter or dealer.

Section 3.1.5 Delay in Filing; Suspension of Registration. If the filing,
initial effectiveness or continued use of a Demand Registration Statement at any
time would require the Company to make an Adverse Disclosure, the Company may,
upon giving prompt written notice of such action to the Investors, delay the
filing or initial effectiveness of, or suspend use of, the Demand Registration
Statement (a “Demand Suspension”); provided, however, that the Company shall not
be permitted to exercise a Demand Suspension more than once during any twelve
(12)-month period for a period not to exceed sixty (60) days. In the case of a
Demand Suspension, the Investors shall suspend use of the applicable Prospectus
in connection with any sale or purchase, or offer to sell or purchase,
Registrable Securities, upon receipt of the notice referred to above. The
Company shall immediately notify the Investors in writing upon the termination
of any Demand Suspension, amend or supplement the Prospectus, if necessary, so
it does not contain any untrue statement or omission and furnish to the
Investors such numbers of copies of the Prospectus as so amended or supplemented
as the Investors may reasonably request. The Company shall, if necessary,
supplement or amend the Demand Registration

 

6



--------------------------------------------------------------------------------

Statement, if required by the registration form used by the Company for the
Demand Registration or by the instructions applicable to such registration form
or by the Securities Act or the rules or regulations promulgated thereunder or
as may reasonably be requested by the Investor.

Section 3.2 Shelf Registration.

Section 3.2.1 Request for Shelf Registration.

(a) The Company shall, within thirty (30) days of the date of the Closing, file
with the SEC a shelf Registration Statement pursuant to Rule 415 under the
Securities Act (“Shelf Registration Statement”) relating to the offer and sale
of Registrable Securities held by the Investors from time to time hereunder and
under the First Registration Rights Agreement (but only to the extent such
securities have not been registered pursuant to the First Registration Rights
Agreement) in accordance with the methods of distribution elected by the
Investors, and the Company shall use its commercially reasonable efforts to
cause such Shelf Registration Statement to promptly become effective under the
Securities Act, but in no event later than sixty (60) days after filing such
Shelf Registration Statement. Any such Registration pursuant to this
Section 3.2.1(a) shall hereinafter be referred to as a “Shelf Registration.”

(b) If on the date of the Closing, the Company is not a WKSI, then the Investors
shall submit a written notice to the Company specifying the aggregate amount of
Registrable Securities to be registered, which shall not be less than a majority
of the then outstanding Registrable Securities held by the Investors. The
Company shall provide to the Investors the information necessary to determine
the Company’s status as a WKSI upon request.

Section 3.2.2 Continued Effectiveness. The Company shall use its commercially
reasonable efforts to keep such Shelf Registration Statement continuously
effective under the Securities Act in order to permit the Prospectus forming
part of the Shelf Registration Statement to be usable by an Investor until the
earlier of: (i) the date as of which all Registrable Securities have been sold
pursuant to the Shelf Registration Statement or another Registration Statement
filed under the Securities Act (but in no event prior to the applicable period
referred to in Section 4(a)(3) of the Securities Act and Rule 174 thereunder);
and (ii) the date as of which the Investors no longer hold Registrable
Securities (such period of effectiveness, the “Shelf Period”). Subject to
Section 3.2.4, the Company shall be deemed not to have used its commercially
reasonable efforts to keep the Shelf Registration Statement effective during the
Shelf Period if the Company voluntarily takes any action or omits to take any
action that would result in the Investors not being able to offer and sell any
Registrable Securities pursuant to such Shelf Registration Statement during the
Shelf Period, unless such action or omission is required by applicable law.

Section 3.2.3 Suspension of Registration. If the continued use of such Shelf
Registration Statement at any time would require the Company to make an Adverse
Disclosure, the Company may, upon giving prompt written notice of such action to
the Investors, suspend use of the Shelf Registration Statement (a “Shelf
Suspension”); provided, however, that the Company shall not be permitted to
exercise a Shelf Suspension more than one time during any twelve (12)-month
period for a period not to exceed sixty (60) days. In the case of a Shelf
Suspension, the Investors agree to suspend use of the applicable Prospectus in
connection with

 

7



--------------------------------------------------------------------------------

any sale or purchase of, or offer to sell or purchase, Registrable Securities,
upon receipt of the notice referred to above. The Company shall immediately
notify the Investors in writing upon the termination of any Shelf Suspension,
amend or supplement the Prospectus, if necessary, so it does not contain any
untrue statement or omission and furnish to the Investors such numbers of copies
of the Prospectus as so amended or supplemented as the Investors may reasonably
request. The Company shall, if necessary, supplement or amend the Shelf
Registration Statement, if required by the registration form used by the Company
for the Shelf Registration Statement or by the instructions applicable to such
registration form or by the Securities Act or the rules or regulations
promulgated thereunder or as may reasonably be requested by the Investors.

Section 3.2.4 Shelf Takedown.

(a) At any time the Company has an effective Shelf Registration Statement with
respect to the Investors’ Registrable Securities, by notice to the Company
specifying the intended method or methods of disposition thereof, the Investors
may make a written request (a “Shelf Takedown Request”) to the Company to effect
a Public Offering, including an Underwritten Shelf Takedown, of all or a portion
of the Investors’ Registrable Securities that may be registered under such Shelf
Registration Statement, and as soon as practicable the Company shall amend or
supplement the Shelf Registration Statement as necessary for such purpose.

(b) All determinations as to whether to complete any Underwritten Shelf Takedown
and as to the timing, manner, price and other terms of any Underwritten Shelf
Takedown contemplated by this Section 3.2.4 shall be determined by the
Investors.

(c) The Company shall not be obligated to take any action to effect any
Underwritten Shelf Takedown if (x) the anticipated net proceeds from the
Registrable Securities to be sold are not at least $5,000,000, or (y) a Demand
Registration was declared effective or an Underwritten Shelf Takedown requested
by the Investors was consummated within the preceding ninety (90) days.

Section 3.3 Piggyback Registration.

Section 3.3.1 Participation. If the Company at any time proposes to file a
Registration Statement under the Securities Act or to conduct a Public Offering
under an effective Shelf Registration Statement with respect to any offering of
its equity securities for its own account or for the account of any other
Persons (other than (i) a Registration under Sections 3.1 or 3.2, (ii) a
Registration on Form S-4 or Form S-8 or any successor form to such forms or
(iii) a Registration of securities solely relating to an offering and sale to
employees or directors of the Company or its subsidiaries pursuant to any
employee stock plan or other employee benefit plan arrangement), then, as soon
as practicable (but in no event less than ten (10) Business Days prior to the
proposed date of filing of such Registration Statement or, in the case of a
Public Offering under a Shelf Registration Statement, the anticipated pricing or
trade date), the Company shall give written notice (a “Piggyback Notice”) of
such proposed filing or Public Offering to the Investors, and such Piggyback
Notice shall offer the Investors the opportunity to register under such
Registration Statement such number of Registrable Securities as the Investors

 

8



--------------------------------------------------------------------------------

may request in writing, or to sell in such Public Offering up to such number of
Registrable Securities that are included in the Shelf Registration Statement for
such Public Offering or under a Shelf Registration Statement filed pursuant to
Section 3.2, (a “Piggyback Registration”). The Investors must notify the Company
of the number of Registrable Securities that they are requesting to be included
in the Registration Statement within five (5) Business Days after receipt by the
Investor of the Piggyback Notice. Subject to Section 3.3.2, the Company shall
include in such Registration Statement or in such Public Offering as applicable,
all such Registrable Securities that are requested to be included therein within
five (5) Business Days after receipt by the Investor of any such Piggyback
Notice; provided, however, that if at any time after giving written notice of
its intention to register or sell any securities and prior to the effective date
of the Registration Statement filed in connection with such Registration, or the
pricing or trade date of a Public Offering under a Shelf Registration Statement,
the Company determines for any reason not to register or sell or to delay the
Registration or sale of such securities, the Company shall give written notice
of such determination to the Investors and, thereupon, (i) in the case of a
determination not to register or sell, shall be relieved of its obligation to
register or sell any Registrable Securities in connection with such Registration
or Public Offering (but not from its obligation to pay the Registration Expenses
in connection therewith), without prejudice, however, to the rights of any
Investor to request that such Registration or sale be effected as a Demand
Registration under Section 3.1 or an Underwritten Shelf Takedown under
Section 3.2, as the case may be, and (ii) in the case of a determination to
delay Registration or sale, in the absence of a request for a Demand
Registration or an Underwritten Shelf Takedown, as the case may be, shall be
permitted to delay registering or selling any Registrable Securities, for the
same period as the delay in registering or selling such other securities as
reasonably determined by the Company. The Investors shall have the right to
withdraw all or part of their request for inclusion of its Registrable
Securities in a Piggyback Registration by giving written notice to the Company
of its request to withdraw.

Section 3.3.2 Priority of Piggyback Registration. If the managing underwriter or
underwriters of any proposed offering of Registrable Securities included in a
Piggyback Registration informs the Company and the Investors in writing that, in
its or their opinion, the aggregate number of securities that the Investors and
any other Persons intend to include in such offering exceeds the number that can
be sold in such offering without being likely to have a significant adverse
effect on the price, timing or distribution of the securities offered or the
market for the securities offered, then the securities to be included in such
Registration shall be (i) first, one hundred percent (100%) of the securities
that the Company proposes to sell, and (ii) second, and only if all the
securities referred to in clause (i) have been included, the number of the
Investors’ Registrable Securities and the registrable securities of any Person
included in such Piggyback Registration pursuant to the registration rights
related to the First Securities Purchase Agreement on a pro rata basis that, in
the opinion of such managing underwriter or underwriters, can be sold without
having such adverse effect and (iii) third, and only if all of the Registrable
Securities referred to in clause (ii) have been included in such Registration,
any other securities eligible for inclusion in such Registration.

Section 3.3.3 No Effect on Other Registrations. No Registration of Registrable
Securities effected pursuant to a request under this Section 3.3 shall be deemed
to have been effected pursuant to Sections 3.1 and 3.2 or shall relieve the
Company of its obligations under Sections 3.1 and 3.2.

 

9



--------------------------------------------------------------------------------

Section 3.4 Lock-Up Agreements. In connection with each Registration or sale of
Registrable Securities pursuant to Section 3.1, 3.2 or 3.3 conducted as an
Underwritten Public Offering, the Company agrees to cause its directors and
executive officers, if requested by the underwriters in any such Underwritten
Public Offering, to become bound by and to execute and deliver a customary
lock-up agreement with the underwriter(s) of such Underwritten Public Offering
relating to the transfer of any equity securities of the Company held by such
Person during the period commencing on the date of the final Prospectus relating
to the Underwritten Public Offering and ending on the date specified by the
underwriters (such period not to exceed ninety (90) days plus such additional
period as may be requested by the Company or an underwriter to accommodate
regulatory restrictions on the publication or other distribution of research
reports and analyst recommendations and opinions, if applicable).

Section 3.5 Registration Procedures.

Section 3.5.1 Requirements. In connection with the Company’s obligations under
Sections 3.1 through 3.4, the Company shall use its commercially reasonable
efforts to effect such Registration and to permit the sale of such Registrable
Securities in accordance with the intended method or methods of distribution
thereof as expeditiously as reasonably practicable, and in connection therewith
the Company shall:

(a) As promptly as practicable prepare the required Registration Statement,
including all exhibits and financial statements required under the Securities
Act to be filed therewith and Prospectus, and, before filing a Registration
Statement or Prospectus or any amendments or supplements thereto, (x) furnish to
the underwriters, if any, and to the Investors, copies of all documents prepared
to be filed, which documents shall be subject to the review of such underwriters
and the Investors and their respective counsel, (y) make such changes in such
documents concerning an Investor prior to the filing thereof as such Investor,
or its counsel, may reasonably request and (z) except in the case of a
Registration under Section 3.3 not file any Registration Statement or Prospectus
or amendments or supplements thereto to which the Investors, in such capacity,
or the underwriters, if any, shall reasonably object;

(b) prepare and file with the SEC such amendments and post-effective amendments
to such Registration Statement and supplements to the Prospectus as may be
(x) reasonably requested by the Investors with Registrable Securities covered by
such Registration Statement, (y) reasonably requested by any Investor (to the
extent such request relates to information relating to such Investor), or
(z) necessary to keep such Registration Statement effective for the period of
time required by this Agreement, and comply with provisions of the applicable
securities laws with respect to the sale or other disposition of all securities
covered by such Registration Statement during such period in accordance with the
intended method or methods of disposition by the sellers thereof set forth in
such Registration Statement;

(c) notify the Investors and the managing underwriter or underwriters, if any,
and (if requested) confirm such notice in writing and provide copies of the
relevant documents, as soon as reasonably practicable after notice thereof is
received by the Company (a) when the applicable Registration Statement or any
amendment thereto has been filed or becomes effective, and when the applicable
Prospectus or any amendment or supplement thereto has been filed, (b) of any
written comments by the SEC, or any request by the SEC or other federal or state

 

10



--------------------------------------------------------------------------------

governmental authority for amendments or supplements to such Registration
Statement or such Prospectus, or for additional information (whether before or
after the effective date of the Registration Statement) or any other
correspondence with the SEC relating to, or which may affect, the Registration,
(c) of the issuance by the SEC of any stop order suspending the effectiveness of
such Registration Statement or any order by the SEC or any other regulatory
authority preventing or suspending the use of any preliminary or final
Prospectus or the initiation or threatening of any proceedings for such
purposes, (d) if, at any time, the representations and warranties of the Company
in any applicable underwriting agreement cease to be true and correct in all
material respects and (e) of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Registrable Securities for
offering or sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose;

(d) promptly notify the Investors and the managing underwriter or underwriters,
if any, when the Company becomes aware of the happening of any event as a result
of which the applicable Registration Statement or the Prospectus included in
such Registration Statement (as then in effect) contains any untrue statement of
a material fact or omits to state a material fact necessary to make the
statements therein (in the case of such Prospectus or any preliminary
Prospectus, in light of the circumstances under which they were made) not
misleading, when any Issuer Free Writing Prospectus includes information that
may conflict with the information contained in the Registration Statement, or,
if for any other reason it shall be necessary during such time period to amend
or supplement such Registration Statement or Prospectus in order to comply with
the Securities Act and, as promptly as reasonably practicable thereafter,
prepare and file with the SEC, and furnish without charge to the Investors and
the managing underwriter or underwriters, if any, an amendment or supplement to
such Registration Statement or Prospectus, which shall correct such misstatement
or omission or effect such compliance;

(e) to the extent the Company is eligible under the relevant provisions of Rule
430B under the Securities Act, if the Company files any Shelf Registration
Statement, the Company shall include in such Shelf Registration Statement such
disclosures as may be required by Rule 430B under the Securities Act (referring
to the unnamed selling security holders in a generic manner) in order to ensure
that any Investor may be added to such Shelf Registration Statement at a later
time through the filing of a Prospectus supplement rather than a post-effective
amendment;

(f) use its commercially reasonable efforts to prevent, or obtain the withdrawal
of, any stop order or other order or notice preventing or suspending the use of
any preliminary or final Prospectus;

(g) promptly incorporate in a Prospectus supplement, Issuer Free Writing
Prospectus or post-effective amendment such information as the managing
underwriter or underwriters, if any, and Investors agree should be included
therein relating to the plan of distribution with respect to such Registrable
Securities; and make all required filings of such Prospectus supplement, Issuer
Free Writing Prospectus or post-effective amendment as soon as reasonably
practicable after being notified of the matters to be incorporated in such
Prospectus supplement, Issuer Free Writing Prospectus or post-effective
amendment;

 

11



--------------------------------------------------------------------------------

(h) furnish to the Investors and each underwriter, if any, without charge, as
many conformed copies as the Investors or such underwriter may reasonably
request of the applicable Registration Statement and any amendment or
post-effective amendment or supplement thereto, including financial statements
and schedules, all documents incorporated therein by reference and all exhibits
(including those incorporated by reference);

(i) deliver to the Investors and each underwriter, if any, without charge, as
many copies of the applicable Prospectus (including each preliminary Prospectus)
and any amendment or supplement thereto and such other documents as the
Investors or such underwriter may reasonably request in order to facilitate the
disposition of the Registrable Securities by the Investors or underwriter (it
being understood that the Company shall consent to the use of such Prospectus or
any amendment or supplement thereto by the Investors and the underwriters, if
any, in connection with the offering and sale of the Registrable Securities
covered by such Prospectus or any amendment or supplement thereto);

(j) on or prior to the date on which the applicable Registration Statement
becomes effective, use its commercially reasonable efforts to register or
qualify, and cooperate with the Investors, the managing underwriter or
underwriters, if any, and their respective counsel, in connection with the
Registration or qualification of such Registrable Securities for offer and sale
under the securities or “Blue Sky” laws of each state and other jurisdiction as
any Investor or managing underwriter or underwriters, if any, or their
respective counsel reasonably request in writing and do any and all other acts
or things reasonably necessary or advisable to keep such Registration or
qualification in effect for such period as required by Section 3.1 or
Section 3.2, as applicable, provided that the Company shall not be required to
qualify generally to do business in any jurisdiction where it is not then so
qualified or to take any action which would subject it to taxation or general
service of process in any such jurisdiction where it is not then so subject;

(k) cooperate with the Investors and the managing underwriter or underwriters,
if any, to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be sold and not bearing any restrictive
legends and enable such Registrable Securities to be in such denominations and
registered in such names as the managing underwriters may request prior to any
sale of Registrable Securities to the underwriters;

(l) use its commercially reasonable efforts to cause the Registrable Securities
covered by the applicable Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the seller or sellers thereof or the underwriter or underwriters, if
any, to consummate the disposition of such Registrable Securities;

(m) make such representations and warranties to the Investors, and the
underwriters or agents, if any, in form, substance and scope as are customarily
made by issuers in public offerings similar to the offering then being
undertaken;

(n) enter into such customary agreements (including underwriting and
indemnification agreements) and take all such other actions as the Investors or
the managing underwriter or underwriters, if any, reasonably request in order to
expedite or facilitate the Registration and disposition of such Registrable
Securities;

 

12



--------------------------------------------------------------------------------

(o) obtain for delivery to the Investors and to the underwriter or underwriters,
if any, an opinion or opinions from counsel for the Company dated the most
recent effective date of the Registration Statement or, in the event of an
Underwritten Public Offering, the date of the closing under the underwriting
agreement, in customary form, scope and substance, which opinions shall be
reasonably satisfactory to the Investors or underwriters, as the case may be,
and their respective counsel;

(p) in the case of an Underwritten Public Offering, obtain for delivery to the
Company and the managing underwriter or underwriters, with copies to the
Investors included in such Registration or sale, a comfort letter from the
Company’s independent registered public accounting firm (and, if necessary, any
other independent registered public accounting firm of any subsidiary of the
Company or any business acquired by the Company for which financial statements
and financial data are, or are required to be, included in the Registration
Statement) in customary form and covering such matters of the type customarily
covered by comfort letters as the managing underwriter or underwriters
reasonably request, dated the date of execution of the underwriting agreement
and brought down to the closing under the underwriting agreement;

(q) cooperate with each Investor selling Registrable Securities and each
underwriter, if any, participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with FINRA;

(r) use its commercially reasonable efforts to comply with all applicable
securities laws and, if a Registration Statement was filed, make available to
its security holders, as soon as reasonably practicable, an earnings statement
satisfying the provisions of Section 11(a) of the Securities Act and the rules
and regulations promulgated thereunder;

(s) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement;

(t) use its commercially reasonable efforts to cause all Registrable Securities
covered by the applicable Registration Statement to be listed on each securities
exchange on which any of the Company’s equity securities are then listed or
quoted and on the Principal Trading Market;

(u) make available upon reasonable notice at reasonable times and for reasonable
periods for inspection by a representative appointed by the Investors, by any
underwriter participating in any disposition to be effected pursuant to such
Registration Statement and by any attorney, auditor or other agent retained by
the Investors or any such underwriter, all pertinent financial and other records
and pertinent corporate documents and properties of the Company, and cause all
of the Company’s officers, directors and employees and the Company’s independent
registered public accounting firm which has certified its financial statements
to make themselves available to discuss the business of the Company and to
supply all information reasonably requested by any such Person in connection
with such Registration Statement;

 

13



--------------------------------------------------------------------------------

(v) in the case of an Underwritten Public Offering, cause the senior executive
officers of the Company to participate in the customary “road show”
presentations that may be reasonably requested by the managing underwriter or
underwriters in any such offering and otherwise to facilitate, cooperate with,
and participate in each proposed offering contemplated herein and customary
selling efforts related thereto;

(w) take no direct or indirect action prohibited by Regulation M under the
Exchange Act;

(x) take all reasonable action to ensure that any Issuer Free Writing Prospectus
utilized in connection with any Registration complies in all material respects
with the Securities Act, is filed in accordance with the Securities Act to the
extent required thereby, is retained in accordance with the Securities Act to
the extent required thereby and, when taken together with the related
Prospectus, will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and

(y) take all such other commercially reasonable actions as are necessary or
advisable in order to expedite or facilitate the disposition of such Registrable
Securities in accordance with the terms of this Agreement.

Section 3.5.2 Company Information Requests. The Company may require the
Investors to furnish to the Company such information regarding the distribution
of such securities and such other information relating to the Investors and
their ownership of Registrable Securities as the Company may from time to time
reasonably request in writing and the Company may exclude from such Registration
or sale the Registrable Securities of each Investor who unreasonably fails to
furnish such information within a reasonable time after receiving such request.
Each Investor shall furnish such information to the Company and to cooperate
with the Company as reasonably necessary to enable the Company to comply with
the provisions of this Agreement.

Section 3.6 Underwritten Offerings.

Section 3.6.1 Shelf and Demand Registrations. If requested by the underwriters
for any Underwritten Public Offering, pursuant to a registration or sale under
Sections 3.1 or 3.2, the Company shall enter into an underwriting agreement with
such underwriters, such agreement to be reasonably satisfactory in substance and
form to each of the Company, the Investors and the underwriters, and to contain
such representations and warranties by the Company and such other terms as are
generally prevailing in agreements of that type, including indemnities no less
favorable to the recipient thereof than those provided in Section 3.9 of this
Agreement. Each Investor shall cooperate with the Company in the negotiation of
the underwriting agreement and shall give consideration to the reasonable
suggestions of the Company regarding the form thereof, and each Investor shall
complete and execute all questionnaires, powers of attorney and other documents
reasonably requested by the underwriters and required under the terms of such
underwriting arrangements. No Investor shall be required to make any
representations or warranties to or agreements with the Company or the
underwriters other than representations, warranties or agreements regarding such
Investor’s title to the Registrable Securities, intended

 

14



--------------------------------------------------------------------------------

method of distribution and any other representations to be made by such Investor
as are generally prevailing in agreements of that type, and the aggregate amount
of the liability of any Investor under such agreement shall not exceed such
Investor’s proceeds from the sale of their Registrable Securities in the
offering, net of underwriting discounts and commissions but before expenses.

Section 3.6.2 Piggyback Registrations. If the Company proposes to register or
sell any of its securities under the Securities Act as contemplated by
Section 3.3 and such securities are to be distributed through one or more
underwriters, the Company shall, if requested by the Investors pursuant to
Section 3.3 and, subject to the provisions of Section 3.3.2, use its
commercially reasonable efforts to arrange for such underwriters to include on
the same terms and conditions that apply to the other sellers in such
Registration or sale all the Registrable Securities to be offered and sold by
such Investors among the securities of the Company to be distributed by such
underwriters in such Registration or sale. The Investors shall be party to the
underwriting agreement between the Company and such underwriters and shall
complete and execute all questionnaires, powers of attorney and other documents
reasonably requested by the underwriters and required under the terms of such
underwriting arrangements. No Investor shall be required to make any
representations or warranties to or agreements with the Company or the
underwriters other than representations, warranties or agreements regarding such
Investor’s title to the Registrable Securities, intended method of distribution
and any other representations to be made by such Investor as are generally
prevailing in agreements of that type, and the aggregate amount of the liability
of any Investor shall not exceed such Investor’s proceeds from the sale of its
Registrable Securities in the offering, net of underwriting discounts and
commissions but before expenses.

Section 3.6.3 Selection of Underwriters; Selection of Counsel. In the case of an
Underwritten Public Offering under Sections 3.1 or 3.2, the managing underwriter
or underwriters to administer the offering shall be determined by the Investors
holding at least a majority of the then outstanding Registrable Securities
included in such registration. In the case of an Underwritten Public Offering
under Section 3.3, the managing underwriter or underwriters to administer the
offering shall be determined by the Company; provided that such underwriter or
underwriters shall be reasonably acceptable to such Investors.

Section 3.7 No Inconsistent Agreements; Additional Rights. Neither the Company
nor any of its subsidiaries shall hereafter enter into, and neither the Company
nor any of its subsidiaries is currently a party to, any agreement with respect
to its securities that is inconsistent with the rights granted to the Investors
by this Agreement. Without approval of the Investors, neither the Company nor
any of its subsidiaries shall enter into any agreement granting registration or
similar rights to any Person (other than respect to registration rights granted
pursuant to the First Registration Rights Agreement and the SWK Warrants), and
the Company hereby represents and warrants that, as of the date hereof, no
registration or similar rights have been granted to any other Person other than
pursuant to this Agreement, the First Registration Rights Agreement and the SWK
Warrants.

Section 3.8 Registration Expenses. All expenses incident to the Company’s
performance of or compliance with this Agreement shall be paid by the Company,
including (i) all registration and filing fees, and any other fees and expenses
associated with filings required to

 

15



--------------------------------------------------------------------------------

be made with the SEC or FINRA, (ii) all fees and expenses in connection with
compliance with any securities or “Blue Sky” laws (including reasonable fees and
disbursements of counsel for the underwriters in connection with blue sky
qualifications of the Registrable Securities), (iii) all printing, duplicating,
word processing, messenger, telephone, facsimile and delivery expenses
(including expenses of printing certificates for the Registrable Securities in a
form eligible for deposit with The Depository Trust Company and of printing
Prospectuses), (iv) all fees and disbursements of counsel for the Company and of
all independent registered public accounting firms of the Company and any
subsidiaries of the Company (including the expenses of any special audit and
comfort letters required by or incident to such performance), (v) Securities Act
liability insurance or similar insurance if the Company so desires or the
underwriters so require in accordance with then-customary underwriting practice,
(vi) all fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities exchange or quotation of the
Registrable Securities on any inter-dealer quotation system, (viii) all
reasonable fees and disbursements of one legal counsel for the Investors,
(ix) any reasonable fees and disbursements of underwriters customarily paid by
issuers or sellers of securities, (x) all fees and expenses of any special
experts or other Persons retained by the Company in connection with any
Registration or sale, (xi) all of the Company’s internal expenses (including all
salaries and expenses of its officers and employees performing legal or
accounting duties) and (xii) all expenses related to the “road show” for any
Underwritten Public Offering, including the reasonable out-of-pocket expenses of
the Investors and underwriters, if so requested. All such expenses are referred
to herein as “Registration Expenses”. The Company shall not be required to pay
any fees and disbursements to underwriters not customarily paid by the issuers
of securities in an offering similar to the applicable offering, including
underwriting discounts and commissions and transfer taxes, if any, attributable
to the sale of Registrable Securities.

Section 3.9 Indemnification.

Section 3.9.1 Indemnification by the Company. The Company shall indemnify and
hold harmless, to the full extent permitted by law, each Investor, each
shareholder, member, limited or general partner of any Investor, each
shareholder, member, limited or general partner of each such shareholder,
member, limited or general partner, each of their respective Affiliates,
officers, directors, shareholders, employees, advisors, and agents and each
Person who controls (within the meaning of the Securities Act or the Exchange
Act) such Persons and each of their respective Representatives from and against
any and all losses, penalties, judgments, suits, costs, claims, damages,
liabilities and expenses, joint or several (including reasonable costs of
investigation and legal expenses as incurred and any indemnity and contribution
payments made to underwriters ) (each, a “Loss” and collectively “Losses”)
arising out of or based upon (i) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement under which Registrable
Securities are registered or sold under the Securities Act (including any final,
preliminary or summary Prospectus contained therein or any amendment thereof or
supplement thereto or any documents incorporated by reference therein) or any
other disclosure document produced by or on behalf of the Company or any of its
subsidiaries including any report and other document filed under the Exchange
Act, (ii) any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a Prospectus or preliminary Prospectus, in light of the
circumstances under which they were made) not misleading or (iii) any violation
or alleged violation by the Company or any of its subsidiaries of any federal,
state, foreign or common law rule or regulation

 

16



--------------------------------------------------------------------------------

applicable to the Company or any of its subsidiaries and relating to action or
inaction in connection with any such registration, disclosure document or other
document or report; provided, that the Investors shall not be entitled to
indemnification pursuant to this Section 3.9.1 in respect of any untrue
statement or omission contained in any information relating to any Investor
furnished in writing by such Investor to the Company specifically for inclusion
in a Registration Statement and used by the Company in conformity therewith
(such information “Selling Stockholder Information”). This indemnity shall be in
addition to any liability the Company may otherwise have. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Investors or any indemnified party and shall survive the Transfer
of such securities by any Investor and regardless of any indemnity agreed to in
the underwriting agreement that is less favorable to the Investors. The Company
shall also indemnify underwriters, selling brokers, dealer managers and similar
securities industry professionals participating in the distribution, their
officers and directors and each Person who controls such Persons (within the
meaning of the Securities Act and the Exchange Act) to the same extent as
provided above (with appropriate modification) with respect to the
indemnification of the indemnified parties.

Section 3.9.2 Indemnification by the Investors. Each Investor shall (severally
and not jointly) indemnify and hold harmless, to the fullest extent permitted by
law, the Company, its directors and officers and each Person who controls the
Company (within the meaning of the Securities Act or the Exchange Act) from and
against any Losses resulting from (i) any untrue statement of a material fact in
any Registration Statement under which Registrable Securities were registered or
sold under the Securities Act (including any final, preliminary or summary
Prospectus contained therein or any amendment thereof or supplement thereto or
any documents incorporated by reference therein) or (ii) any omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of a Prospectus or preliminary Prospectus, in
light of the circumstances under which they were made) not misleading, in each
case to the extent, but only to the extent, that such untrue statement or
omission is contained in such Investor’s Selling Stockholder Information. In no
event shall the liability of any Investor hereunder be greater in amount than
the dollar amount of the proceeds from the sale of its Registrable Securities in
the offering giving rise to such indemnification obligation, net of underwriting
discounts and commissions but before expenses, less any amounts paid by such
Investor pursuant to Section 3.9.4 and any amounts paid by such Investor as a
result of liabilities incurred under the underwriting agreement, if any, related
to such sale.

Section 3.9.3 Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder shall (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided that any delay or failure to so notify the indemnifying party shall
relieve the indemnifying party of its obligations hereunder only to the extent,
if at all, that it forfeits substantive legal rights by reason of such delay or
failure) and (ii) permit such indemnifying party to assume the defense of such
claim with counsel reasonably satisfactory to the indemnified party; provided,
however, that any Person entitled to indemnification hereunder shall have the
right to select and employ separate counsel and to participate in the defense of
such claim, but the fees and expenses of such counsel shall be at the expense of
such Person unless (i) the indemnifying party has agreed in writing to pay such
fees or expenses, (ii) the indemnifying party shall have failed to assume the
defense of such claim within a reasonable time after receipt of notice of such
claim from the Person entitled to

 

17



--------------------------------------------------------------------------------

indemnification hereunder and employ counsel reasonably satisfactory to such
Person, (iii) the indemnified party has reasonably concluded (based upon advice
of its outside counsel) that there may be legal defenses available to it or
other indemnified parties that are different from or in addition to those
available to the indemnifying party, or (iv) in the reasonable judgment of any
such Person (based upon advice of its outside counsel) a conflict of interest
may exist between such Person and the indemnifying party with respect to such
claims (in which case, if the Person notifies the indemnifying party in writing
that such Person elects to employ separate counsel at the expense of the
indemnifying party, the indemnifying party shall not have the right to assume
the defense of such claim on behalf of such Person). If the indemnifying party
assumes the defense, the indemnifying party shall not have the right to settle
such action without the consent of the indemnified party, which shall not be
unreasonably withheld, conditioned or delayed. No indemnifying party shall
consent to entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of an unconditional release from all liability in
respect to such claim or litigation without the prior written consent of such
indemnified party. If such defense is not assumed by the indemnifying party, the
indemnifying party will not be subject to any liability for any settlement made
without its prior written consent, but such consent may not be unreasonably
withheld, conditioned or delayed. It is understood that the indemnifying party
or parties shall not, except as specifically set forth in this Section 3.9.3, in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the reasonable fees, disbursements or other charges of more than
one separate firm admitted to practice in such jurisdiction at any one time
unless (x) the employment of more than one counsel has been authorized in
writing by the indemnifying party or parties, (y) an indemnified party has
reasonably concluded (based on the advice of counsel) that there may be legal
defenses available to it that are different from or in addition to those
available to the other indemnified parties or (z) a conflict or potential
conflict exists or may exist (based upon advice of counsel to an indemnified
party) between such indemnified party and the other indemnified parties, in each
of which cases the indemnifying party shall be obligated to pay the reasonable
fees and expenses of such additional counsel or counsels.

Section 3.9.4 Contribution. If for any reason the indemnification provided for
in Section 3.9.1 and Section 3.9.2 is unavailable to an indemnified party or
insufficient in respect of any Losses referred to therein (other than as a
result of exceptions or limitations on indemnification contained in
Section 3.9.1 and Section 3.9.2), then the indemnifying party shall contribute
to the amount paid or payable by the indemnified party as a result of such Loss
in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and the indemnified party or parties on the
other hand in connection with the acts, statements or omissions that resulted in
such Losses, as well as any other relevant equitable considerations. In
connection with any Registration Statement filed with the SEC by the Company,
the relative fault of the indemnifying party on the one hand and the indemnified
party on the other hand shall be determined by reference to, among other things,
whether any untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The parties hereto agree that it would not
be just or equitable if contribution pursuant to this Section 3.9.4 were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in this

 

18



--------------------------------------------------------------------------------

Section 3.9.4. No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. The amount paid or payable by an indemnified party as a
result of the Losses referred to in Sections 3.9.1 and 3.9.2 shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 3.9.4, in connection with any Registration Statement filed by the
Company, no Investor shall not be required to contribute any amount in excess of
the dollar amount of the proceeds from the sale of its Registrable Securities in
the offering giving rise to such indemnification obligation, net of underwriting
discounts and commissions but before expenses, less any amounts paid by such
Investor pursuant to Section 3.9.2 and any amounts paid by such Investor as a
result of liabilities incurred under the underwriting agreement, if any, related
to such sale. If indemnification is available under this Section 3.9, the
indemnifying parties shall indemnify each indemnified party to the full extent
provided in Sections 3.9.1 and 3.9.2 hereof without regard to the provisions of
this Section 3.9.4. The remedies provided for in this Section 3.9 are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any indemnified party at law or in equity.

Section 3.10 Rules 144 and 144A and Regulation S. The Company shall file the
reports required to be filed by it under the Securities Act and the Exchange Act
and the rules and regulations adopted by the SEC thereunder (or, if the Company
is not required to file such reports, it will, upon the request of any Investor,
make publicly available such necessary information for so long as necessary to
permit sales that would otherwise be permitted by this Agreement pursuant to
Rule 144, Rule 144A or Regulation S under the Securities Act, as such rules may
be amended from time to time or any similar rule or regulation hereafter adopted
by the SEC), and it will take such further action as any Investor may reasonably
request, all to the extent required from time to time to enable the Investors to
sell Registrable Securities without Registration under the Securities Act in
transactions that would otherwise be permitted by this Agreement and within the
limitation of the exemptions provided by (i) Rule 144, Rule 144A or Regulation S
under the Securities Act, as such rules may be amended from time to time, or
(ii) any similar rule or regulation hereafter adopted by the SEC. Upon the
request of any Investor, the Company will deliver to the Investors a written
statement as to whether it has complied with such requirements and, if not, the
specifics thereof.

Section 3.11 Existing Registration Statements. Notwithstanding anything herein
to the contrary and subject to applicable law and regulation, the Company may
satisfy any obligation hereunder to file a Registration Statement or to have a
Registration Statement become effective by a specified date by designating, by
notice to each Investor, a Registration Statement that previously has been filed
with the SEC or become effective, as the case may be, as the relevant
Registration Statement for purposes of satisfying such obligation, and all
references to any such obligation shall be construed accordingly; provided that
such previously filed Registration Statement may be, and is, amended or, subject
to applicable securities laws, supplemented to add the number of Registrable
Securities, and, to the extent necessary, to identify the Investors as selling
stockholders demanding the filing of a Registration Statement pursuant to the
terms of this Agreement. To the extent this Agreement refers to the filing or
effectiveness of other Registration Statements, by or at a specified time and
the Company has, in lieu of then filing such Registration Statements or having
such Registration Statements become effective,

 

19



--------------------------------------------------------------------------------

designated a previously filed or effective Registration Statement as the
relevant Registration Statement for such purposes, in accordance with the
preceding sentence, such references shall be construed to refer to such
designated Registration Statement, as amended or supplemented in the manner
contemplated by the immediately preceding sentence.

ARTICLE 4

MISCELLANEOUS

Section 4.1 Authority: Effect. Each party hereto represents and warrants to and
agrees with each other party that the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized on behalf of such party and do not violate any agreement or other
instrument applicable to such party or by which its assets are bound. This
Agreement does not, and shall not be construed to, give rise to the creation of
a partnership among any of the parties hereto, or to constitute any of such
parties members of a joint venture or other association. The Company and its
subsidiaries shall be jointly and severally liable for all obligations of each
such party pursuant to this Agreement.

Section 4.2 Notices. Any notices, requests, demands and other communications
required or permitted in this Agreement shall be effective if in writing and
(i) delivered personally, (ii) sent by facsimile or e-mail, or (iii) sent by
overnight courier, in each case, addressed as follows:

If to the Company to:

EyePoint Pharmaceuticals, Inc.

480 Pleasant Street

Watertown, Massachusetts 02472

Attention: John D. Mercer

Telephone: (610) 254-9200

Facsimile: (617) 924-1392

Email: jmercer@eyepointpharma.com

With a copy to (which shall not constitute notice):

Hogan Lovells

1735 Market Street

23rd Floor

Philadelphia, PA 19103

Attention: Steven J. Abrams

Telephone No.: (267) 675-4642

Facsimile No.: (267) 675-4601

E-mail: steve.abrams@hoganlovells.com

 

20



--------------------------------------------------------------------------------

If to the Investors, to:

EW Healthcare Partners L.P.

EW Healthcare Partners-A L.P.

21 Waterway Avenue, Suite 225

The Woodlands, TX 77380

Attn: Richard Kolodziejcyk, Chief Financial Officer

Email: rkolodziejcy@ewhv.com

Office: (281) 364-1555

Facsimile: (281) 364-9755

and each other Investor at the address set forth on the signature pages hereof.

with a copy (which shall not constitute notice) to:

Reed Smith LLP

599 Lexington Avenue

Attention: Mark G. Pedretti

Email: mpedretti@reedsmith.com

Office: (212) 549-0408

Facsimile: (212) 521-5450

Notice to the holder of record of any Registrable Securities shall be deemed to
be notice to the holder of such securities for all purposes hereof.

Unless otherwise specified herein, such notices or other communications shall be
deemed effective (i) on the date received, if personally delivered, (ii) on the
date received if delivered by facsimile or e-mail on a Business Day, or if not
delivered on a Business Day, on the first Business Day thereafter and (iii) two
(2) Business Days after being sent by overnight courier. Each of the parties
hereto shall be entitled to specify a different address by giving notice as
aforesaid to each of the other parties hereto.

Section 4.3 Termination and Effect of Termination. This Agreement shall
terminate upon the date on which the Investors no longer holds any Registrable
Securities, except for the provisions of Sections 3.8 and 3.9, which shall
survive any such termination. No termination under this Agreement shall relieve
any Person of liability for breach or Registration Expenses incurred prior to
termination. In the event this Agreement is terminated, each Person entitled to
indemnification rights pursuant to Section 3.9 hereof shall retain such
indemnification rights with respect to any matter that (i) may be an indemnified
liability thereunder and (ii) occurred prior to such termination.

Section 4.4 Permitted Transferees. The rights of the Investors hereunder may be
assigned (but only with all related obligations as set forth below) in
connection with a Transfer of Registrable Securities to a Permitted Transferee
of the Investor. Without prejudice to any other or similar conditions imposed
hereunder with respect to any such Transfer, no assignment permitted under the
terms of this Section 4.4 will be effective unless the Permitted Transferee to
which the assignment is being made, if not an Investor, has delivered to the
Company a written acknowledgment and agreement in form and substance reasonably
satisfactory to the Company that the Permitted Transferee will be bound by, and
will be a party to, this Agreement. A Permitted Transferee to whom rights are
transferred pursuant to this Section 4.4 may not again transfer those rights to
any other Permitted Transferee, other than as provided in this Section 4.4.

 

21



--------------------------------------------------------------------------------

Section 4.5 Remedies. The parties to this Agreement shall have all remedies
available at law, in equity or otherwise in the event of any breach or violation
of this Agreement or any default hereunder. The parties acknowledge and agree
that in the event of any breach of this Agreement, in addition to any other
remedies that may be available, each of the parties hereto shall be entitled to
specific performance of the obligations of the other parties hereto and, in
addition, to such other equitable remedies (including preliminary or temporary
relief) as may be appropriate in the circumstances. No delay of or omission in
the exercise of any right, power or remedy accruing to any party as a result of
any breach or default by any other party under this Agreement shall impair any
such right, power or remedy, nor shall it be construed as a waiver of or
acquiescence in any such breach or default, or of any similar breach or default
occurring later; nor shall any such delay, omission nor waiver of any single
breach or default be deemed a waiver of any other breach or default occurring
before or after that waiver.

Section 4.6 Amendments. This Agreement may not be orally amended, modified,
extended or terminated, nor shall any oral waiver of any of its terms be
effective. This Agreement may be amended, modified, extended or terminated, and
the provisions hereof may be waived, only by an agreement in writing signed by
the Company and Investors holding a majority of the then outstanding Registrable
Securities. Each such amendment, modification, extension or termination shall be
binding upon each party hereto. In addition, each party hereto may waive any
right hereunder by an instrument in writing signed by such party.

Section 4.7 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof.

Section 4.8 Consent to Jurisdiction. Each party agrees that all Proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement and any other Transaction Documents (whether
brought against a party hereto or its respective Affiliates, employees or
agents) shall be commenced exclusively in the New York Courts. Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the New York Courts
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any such New York Court, or that such
Proceeding has been commenced in an improper or inconvenient forum. Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law.

 

22



--------------------------------------------------------------------------------

Section 4.9 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

Section 4.10 Merger; Binding Effect, Etc. This Agreement constitutes the entire
agreement of the parties with respect to its subject matter, supersedes all
prior or contemporaneous oral or written agreements or discussions with respect
to such subject matter, and shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective heirs, representatives,
successors and permitted assigns. Except as otherwise expressly provided herein,
neither the Investors nor any other party hereto may assign any of its
respective rights or delegate any of its respective obligations under this
Agreement without the prior written consent of the other parties hereto, and any
attempted assignment or delegation in violation of the foregoing shall be null
and void.

Section 4.11 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one instrument.

Section 4.12 Severability. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, such provision shall
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and possible under, applicable law. The
provisions hereof are severable, and in the event any provision hereof should be
held invalid or unenforceable in any respect, it shall not invalidate, render
unenforceable or otherwise affect any other provision hereof.

Section 4.13 No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement, the Company and the Investors covenant, agree and
acknowledge that no recourse under this Agreement or any documents or
instruments delivered in connection with this Agreement shall be had against any
current or future director, officer, employee, general or limited partner or
member of any Investor or of any Affiliate or assignee thereof, as such, whether
by the enforcement of any assessment or by any legal or equitable proceeding, or
by virtue of any statute, regulation or other applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any current or future officer, agent
or employee of any Investor or any current or future member of any Investor or
any current or future director, officer, employee, partner or member of any
Investor or of any Affiliate or assignee thereof, as such, for any obligation of
any Investor under this Agreement or any documents or instruments delivered in
connection with this Agreement for any claim based on, in respect of or by
reason of such obligations or their creation.

[Signature pages follow]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
date first above written.

 

COMPANY: EyePoint Pharmaceuticals, Inc. By:   /s/ Nancy Lurker   Name: Nancy
Lurker   Title: President and Chief Executive Officer

[Signature Page to Second Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
date first above written.

 

INVESTORS: EW Healthcare Partners L.P. By:   Essex Woodlands Fund IX-GP, L.P.
Its:  

General Partner

By:   Essex Woodlands IX, LLC Its:   General Partner By:   /s/ Ronald W. Eastman
  Name: Ronald W. Eastman   Title: Manager

 

EW Healthcare Partners-A L.P. By:   Essex Woodlands Fund IX-GP, L.P. Its:  
General Partner By:   Essex Woodlands IX, LLC Its:   General Partner By:   /s/
Ronald W. Eastman   Name: Ronald W. Eastman   Title: Manager

[Signature Page to Second Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
date first above written.

 

INVESTOR: Mark J Foley and Dana Foley Trustees of the Foley Family Trust U/A DTD
4/10/02 By:   /s/ Mark J. Foley   Name: Mark J. Foley   Title: as Trustee

[Signature Page to Second Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
date first above written.

 

INVESTOR: Rosalind Master Fund L.P. By:   /s/ Steven Salamon   Name:   Steven
Salamon   Title:   President, Rosalind Advisors, Inc.,    
adviser to Rosalind Master Fund L.P.

[Signature Page to Second Registration Rights Agreement]